Citation Nr: 0520936	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  00-09 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
as secondary to service-connected disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from July 1976 to June 
1981.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
January 2000, by the San Juan, Puerto Rico, Regional Office 
(RO).

In October 2001, the Board remanded the case to the RO in 
order to accord the veteran a hearing and to obtain 
additional evidence.  In a statement dated in February 2002, 
the veteran requested that the scheduled hearing be 
cancelled.  After the RO obtained the additional evidence 
requested by the Board, the RO issued a supplemental 
statement of the case (SSOC) in June 2004 and returned the 
case to the Board.

An October 1990 Social and Industrial Survey report, as well 
as the diagnosis of post-traumatic stress disorder (PTSD) by 
Dr. Madeline Santos Carlo in November 1997, and the 
statements of Dr. Alonso relating the veteran's psychiatric 
symptoms to an in-service incident, have raised a claim for 
service connection for a psychiatric disorder, including 
PTSD, on a direct basis.  This issue is not in appellate 
status and is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  Competent medical evidence demonstrates that the veteran 
does not have a psychiatric disorder that is related to a 
service-connected disability.  



CONCLUSION OF LAW

A psychiatric disorder is not proximately due to or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide. Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

Significantly, notice as required by 38 U.S.C.A. § 5103(a) 
must be provided to an appellant before the initial 
unfavorable decision on a claim for VA benefits.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In a rating action of January 2000, the RO denied the 
veteran's claim of entitlement to service connection for a 
nervous disorder, secondary to the service-connected 
disability of urethral stricture with urinary incontinence 
secondary to rupture of urethra following pelvic fracture.  
Only after that decision was promulgated did the RO, in April 
2001 and January 2002, provide notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claim.  

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
veteran was provided adequate notice of the evidence needed 
to substantiate his claim.  The discussions in the January 
2000 rating decision appealed, the March 2000 statement of 
the case (SOC), the October 2001 Board remand, and the June 
2004 supplemental statement of the case (SSOC) (especially 
when considered collectively) informed him of the information 
and evidence needed to substantiate his claim and complied 
with VA's notification requirements.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the veteran on April 3, 2001 
and January 17, 2002, were not given prior to the first RO 
adjudication of the claim, the notice was provided by the RO 
prior to the transfer and recertification of the case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and an SSOC was provided to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  

Regarding the duty to assist, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating his or her claim.  38 U.S.C.A. § 5103A(a); 
38 C.F.R. § 3.159(c), (d).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3).  By letters dated in April 2001 and January 
2002, the veteran was provided with a detailed list of the 
types of evidence that would substantiate his claim; he was 
informed that it was his responsibility to make sure he 
provides all requested records pertaining to his claim.  
During the course of this appeal, the RO has obtained and 
reviewed the evidence identified by the veteran as pertinent 
to his claim.  The veteran was also afforded VA examinations 
in September 1999 and April 2003.  

In view of these factors, the Board finds that the notice and 
duty to assist provisions of the law have been satisfied, and 
that any failure to have fully complied with these 
requirements before the January 2000 rating decision on 
appeal has not resulted in any prejudice to the veteran, in 
either the development or the merits of his claim, and, 
therefore, any such error was harmless.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  


II.  Factual background.

The record indicates that the veteran served on active duty 
from July 1976 to June 1981.  The service medical records 
indicate that the veteran sustained an injury in the field, 
in June 1979, when he was struck by an Armored Personnel 
Carrier (APC); he was diagnosed with post-pelvic fracture and 
urethral stricture with continuing stress incontinence and 
impotence, with weakness of the left external hallucis and 
the anterior tibial muscle with sensory decrease of the left 
leg.  The service medical records are completely silent with 
respect to any complaints, findings or diagnoses of a 
psychiatric disorder.  

A rating action in October 1981 granted service connection 
for post-pelvic fracture and urethral stricture with 
continuing stress incontinence and impotence, with weakness 
of the left external hallucis and the anterior tibial muscle 
with sensory decrease of the left leg.  

Post service medical records, dated from March 1982 to June 
1990, including VA treatment reports as well as examination 
reports, reflect ongoing follow up evaluation and treatment 
for symptoms associated with the veteran's urethral stricture 
with urinary incontinence, secondary to rupture of the 
urethra following pelvic fracture.  

A VA Social and Industrial Field Survey Report reflects that 
a social worker visited the veteran at his home in October 
1990.  It was reported that the veteran described himself as 
depressed due to his physical condition.  He suffered from 
urinary incontinence, partial paralysis of the left leg, and 
sexual impairment due to lack of erections.  The veteran 
reported that he stayed at home most of the time, where he 
became very bored.  He stated that he was not able to sleep 
well, had nightmares of his accident and all the time he was 
hospitalized, was constantly sad, incomplete as a man and as 
a person, saw no future for himself, and sometime got so 
desperate that he would go out to walk for hours.  It was 
noted that he used an external Foley catheter which limited 
his social life.

The veteran's claim for service connection for a psychiatric 
disorder, as secondary to his service-connected genitourinary 
disorder (VA Form 21-4138), was received in July 1999.  
Submitted in support of the veteran's claim were treatment 
reports, dated from February 1994 through June 1999, 
including VA as well as private treatment reports, which show 
that the veteran was being followed for a mental disorder.  A 
private treatment note, dated in February 1994, reflects a 
diagnosis of major depression.  The veteran was admitted to a 
VA hospital in June 1999 for detoxification from alcohol, as 
he was drinking over a case of beer daily and had done so 
ever since his discharge from military service.  The veteran 
also complained of sadness, crying spells, anhedonia, and 
insomnia; he subsequently complained of auditory 
hallucinations, irritability, and depression.  The veteran 
was treated with medication.  His discharge diagnoses were 
alcohol dependence; cocaine abuse; and cocaine and alcohol 
induced mood and psychotic disorder.  

The veteran was afforded a VA compensation examination in 
September 1999, at which time it was noted that the veteran's 
only psychiatric admission was in June 1999.  The veteran 
indicated that he had been depressed ever since he had an 
accident in military service in 1979.  The veteran complained 
of depression.  Following an examination, the veteran was 
diagnosed with mixed substance abuse, alcohol, cocaine and 
cannabis, and borderline personality with antisocial 
features.  The examiner stated that the veteran's condition 
was in no way related to his service-connected conditions.  

Received in February 2002 were several medical records, dated 
from April 2000 to October 2001, including VA as well as 
private treatment reports, reflecting treatment for a 
psychiatric disorder.  Among these records is a private 
treatment report from Dr. Jose A. Alonso, dated in September 
2000, reflecting a diagnosis of recurrent major depression 
with melancholy.  Dr. Alonso indicated that the veteran had 
been under psychiatric treatment since July 1999, for a 
severe major depressive state, which developed around 1979, 
when the veteran suffered a lesion in the pelvis, urethra, 
and bladder rupture as a result of a car accident in service.  
Dr. Alonso noted that this disability has affected the 
veteran's sexual life and other aspects of his life and, as a 
result, he developed a depressive state, anhedonia, ideas of 
worthlessness, and auditory hallucinations related to the 
accident.  Dr. Alonso reported that the veteran has been in 
psychiatric treatment for severe major depression related to 
multiple urological problems that he suffered as a result of 
an accident in service.  

Received in January 2003 were treatment reports from Dr. Jose 
A. Alonso, dated from July 1999 through January 2003, showing 
ongoing clinical evaluation for the veteran's psychiatric 
disorder.  In a statement, dated in January 2003, Dr. Alonso 
indicated that he has been treating the veteran for a 
diagnosis of severe major depression with psychotic features 
caused by his experiences as a soldier on the battlefront.

The veteran was afforded a VA compensation examination in 
April 2003, at which time he reported feeling depressed and 
waking up trembling in the morning.  The veteran indicated 
that he spent his time watching television or in his room; he 
noted that while he occasionally goes out, he prefers to stay 
alone and does not relate closely to anybody in particular, 
especially members of his family.  Following a mental status 
examination, the veteran was diagnosed with substance use 
disorder, mixed substance abuse, and substance induced mood 
disorder.  The examiner noted that two physicians examined 
the veteran, and both agreed that the symptoms referred by 
the veteran failed to show that his condition was secondary 
to his service-connected urethral stricture and incontinence.  
It was also noted that the veteran's wife stated that he had 
been drinking heavily for the last couple of months, and this 
problem has been persistent in terms of his behavior.  The 
examiners concluded that the veteran's present 
neuropsychiatric diagnosis was not related to his service-
connected medical problems.  

Received in July 2003 were medical records from the Social 
Security Administration, dated from August 1981 to November 
1997, reflecting treatment for several disabilities, 
including a psychiatric disorder.  Among these records is a 
psychiatric evaluation, conducted by Dr. Madeline Santos 
Carlo, dated in November 1997, noting that the veteran 
reported feeling frustrated, depressed, anxious, and alone.  
The veteran also reported problems with depression, anxiety, 
episodes of crying, isolation, memory loss, little 
concentration, auditory hallucinations, and insomnia.  The 
veteran indicated that he began experiencing those symptoms 
in 1979, after an Army tank ran over his abdominal and pelvic 
area; as a result, he suffered urinary bladder rupture, left 
pelvis fracture, and incomplete paralysis of the left leg.  
The veteran denied psychiatric history prior to the above-
described incident.  Following an evaluation, the veteran was 
diagnosed with chronic post-traumatic stress disorder.  Dr. 
Santos Carlo indicated that the veteran had physical 
limitations and emotional disorders that interfered with his 
functioning.  

VA progress notes, dated in April 2004, indicate that the 
veteran continued to receive follow up evaluations and 
treatment for his psychiatric disorder.  


III.  Legal analysis.

Pertinent regulations provide that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Generally, service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Where a veteran served 90 days or more of continuous, active 
military service and certain chronic diseases, including 
psychoses, become manifest to a degree of 10 percent within 
one year from the date of termination of service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered 
part of the original condition.  38 C.F.R. § 3.310(a) (2004).  
In addition, when aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  The term "disability" as used in 38 U.S.C.A. 
§ 1110 refers to impairment of earning capacity, and such 
definition mandates that any additional impairment of earning 
capacity resulting from a service-connected disability, 
regardless of whether the additional impairment is itself a 
separate disease or injury caused by the service-connected 
disability, shall be compensated.  Allen v. Brown, 7 Vet. 
App. 439, 448-49 (1995).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Furthermore, under the provisions of 38 C.F.R. § 3.102, when, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, 
such doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt that exists because of an 
approximate balance of positive and negative evidence, which 
does not satisfactorily prove or disprove the claim.  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  

The evidence demonstrates that the earliest diagnosis of a 
psychiatric disorder, identified as major depression in 
February 1994, occurred over thirteen years after the 
veteran's separation from military service.  The Board finds 
the opinions of the September 1999 and April 2003 VA 
examiners are persuasive.  These opinions are shown to have 
been provided after examinations of the veteran and a 
comprehensive review of the medical evidence of record by two 
examiners.  It was the examiners' opinion that the veteran's 
psychiatric symptoms were not related to his service-
connected medical problems of urinary incontinence.  The 
April 2003 examiners were unequivocal that the veteran's 
psychiatric symptoms were not precipitated nor aggravated by 
his service-connected urethral stricture with urinary 
incontinence, secondary to rupture of urethra following 
pelvic fracture.  These opinions are supported by the VA 
hospital report from June 1999 which indicated that his 
psychiatric symptoms were related to substance abuse.

In contrast, however, the September 2000 and January 2003 
opinions of Dr. Alonso are not shown to have included review 
of any other medical reports.  While these opinions are 
competent medical evidence, they are considered less 
probative because they appear to have been provided based 
upon an inaccurate report of the veteran's medical history.  
The opinions of Dr. Alonso indicate that the veteran has a 
major depressive disorder as a result of the in-service 
incident in 1979.  The psychiatric evaluation completed in 
November 1997 indicates that the veteran has PTSD due to in-
service trauma.  As noted above, these statements indicate 
that the veteran has a psychiatric disorder which began 
during service or is due to an in-service traumatic incident.  
The current decision is limited to the issue of entitlement 
to service connection on a secondary basis.  The issue of 
entitlement to service connection for a psychiatric disorder, 
including PTSD, on a direct basis has not been developed for 
appellate review and has been referred to the RO above.

Although the veteran believes he has an acquired psychiatric 
disability due to service-connected disability, he is not a 
licensed medical practitioner and he is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  See Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, based upon the evidence of record, the 
Board finds service connection for a psychiatric disorder 
secondary to the service-connected disability is not 
warranted.  

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.  


ORDER

Service connection for a psychiatric disorder as secondary to 
service-connected disability is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


